Detailed Action
Summary
1. This office action is in response to the application filed on September 08, 2020. 
2. Claims 1-20 are pending and has been examined. 
Priority
3. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d), which papers have been placed in the record of the file.
Specification
4. The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Notice of Pre-AIA  or AIA  Status
5. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
6. The drawings submitted on 09/08/2020 are acceptable. 
Information Disclosure Statement
7. The information disclosure statement (IDS) submitted on 04/23/2021 and 09/08/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 
Claim Objection 
8. Claims 1-2, 5, 7, 8, 10-11, 14, 16, 17 and 18 are objected to because of the following informalities: 

Claim 1 recites “the first transistor” in line 8. There is insufficient antecedent basis for this claim limitation.
Claim 1 recites “the drive voltage” in line 13. There is insufficient antecedent basis for this claim limitation.
Claim 2 recites “the second transistor” in line 9. There is insufficient antecedent basis for this claim limitation.
Claim 5 recites “the third transistor” in line 6. There is insufficient antecedent basis for this claim limitation.
Claim 7 recites “the withstand voltage” in line 4. There is insufficient antecedent basis for this claim limitation.
Claim 8 recites “the first control electrode” in line 11. There is insufficient antecedent basis for this claim limitation.
Claim 8 recites “the drive voltage” in line 21. There is insufficient antecedent basis for this claim limitation.
Claim 8 recites “the second transistor” in line 26. There is insufficient antecedent basis for this claim limitation.
Claim 10 recites “the electric current” in line 7, 10, 13, and 16 respectively. There are insufficient antecedent basis for these claims limitation.
Claim 11 recites “the electric current” in line 9. There is insufficient antecedent basis for this claim limitation.

Claim 16 recites “the withstand voltage” in line 4. There is insufficient antecedent basis for this claim limitation.
Claim 17 recites “the output voltage” in line 16. There is insufficient antecedent basis for this claim limitation.
Claim 17 recites “the first transistor” in line 23. There is insufficient antecedent basis for this claim limitation.
Claim 17 recites “the withstand voltage” in line 31. There is insufficient antecedent basis for this claim limitation.
Claim 17 recites “the second transistor” in line 35. There is insufficient antecedent basis for this claim limitation
Claim 18 recites “the rectified voltage” in line 5. There is insufficient antecedent basis for this claim limitation
Claim 18 recites “the electric current” in line 10, 14, 17, and 20 respectively. There are insufficient antecedent basis for these claims limitation.
In re to claims 3 and 6, claims 3 and 6 depend from claim 1, thus are also objected for the same reasons provided above. 
In re to claims 9, 12-13 and 15, claims 9, 12-13 and 15 depend from claim 8, thus are also objected for the same reasons provided above. 
In re to claims 19-20, claims 19-20  depend from claim 17, thus are also objected for the same reasons provided above. 

Claim Rejection - 35 USC § 112 
9. The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 is objected to because of the following informalities:
In regards to claim 17, it is not clear "the second electrode” in line 33 refer to.
Claim Rejections - 35 USC § 102
10. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-9 and 11-13 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Weis “20140016361”. 
In re to claim 1, Weis disclose a power switcher (Figs. 1-36 shows a rectifier circuit 10. Examiner noted that all Figs. 1-36 are considered as same embodiments), comprising: a first normally-off transistor (the first semiconductor device 2 including a second load terminal 23, see parag.0050, lines 1-2)  including a first electrode (the first semiconductor device 2 including a second load/drain terminal 23) , second electrode (load or source terminal 22 )  and the first control electrode (control terminal 21 ), the first normally-off transistor (first semiconductor device 2) switching  between interrupting and not interrupting a current path between first and second electrodes (diode D2 interrupting current flow from second load/drain terminal 23 to first load or source terminal 22)  according to a drive voltage input (drive signal S2) to the first control electrode (control terminal 21); 
a second normally-on transistor (second semiconductor device 30, see parag.0060, lines 1-4 and 0065) cascode-connected to the first transistor ((second semiconductor device 30 is connected in series or cascade with   semiconductor device2) and including a second control electrode (gate terminal of 31.sub.1) to which the second electrode of the first transistor is connected (source terminal of 22 is coupled to gate terminal of 31. Sub. 1); a control voltage generator (drive circuit circuits 8 and a detection circuit 9 are configured to generated a control voltage signal 82, see parag.0082, lines 1-2) that generates a control voltage in accordance with a voltage between the first and second electrodes of the first transistor (Fig.5 and 7A shows drive circuit 8 receives a detection 
In re to claim 2, Weis disclose a power switcher (Figs. 1-36), further comprising: a first rectifying element (diode 2) connected between the first and second electrodes of the first transistor (diode 2 connected between load terminals 23 and 22) ; and a second rectifying element (Fig.2&31 shows rectifier elements 7.sub.1, see parag.0180) connected between a third electrode and a fourth electrode of the second transistor (rectifier elements 7.sub.1 is configured between 32.sub.1 and 33.sub.1 ), wherein a gate voltage of the first transistor (the voltage of drive signal S2 is applied to semiconductor 2) and a gate voltage of the second transistor are set in a manner that (see parag.0082,0083 and 0084, lines 1-10 respectively), when the first transistor is turned on, an electric current passes from the second electrode to the first electrode through the first transistor (see parag 0083 and 0084, lines 1-10), and an electric current passes from the fourth electrode to the third electrode through the second transistor (see parg.0066, lines 1-8 and 0068, lines 1-7) .  
In re to claim 3, Weis disclose a power switcher (Figs. 1-36),, further comprising: a polarity determination controller (rectifier circuit 10 includes a control and drive circuit 8 and a detection circuit 9 is configured to conduct a current I1 when a voltage V1 between the first and second load terminals 12, 13 has a first polarity, and is configured to block when the voltage V1 has a second polarity opposite the first polarity and has a 
In re to claim 4, Weis disclose a power switcher (Figs. 1-36), wherein a withstand voltage of the second transistor (semiconductor 30) is higher than the withstand voltage of the first transistor (semiconductor 2) (dependent on the number n of second transistors 3 a high overall voltage blocking capability which is the maximum voltage that can be applied of up to several 100V, such as 600V or more, can be obtained., see parag. 0069, lines 8-13. Furthermore, When significantly more than two second transistors are implemented (n>>2), such as more than 5, more than 10, or even more than 20 second transistors 3 are implemented, the voltage blocking capability and the on-resistance of the semiconductor arrangement 1 are mainly defined by the arrangement 30 with the second transistors 3, see  parag.0070, lines 1-6.Examiner noted that  when than 5, more than 10, or even more than 20 second transistors 3 are implemented, the voltage blocking capability is higher, thus the voltage blocking capability which is the maximum voltage that can be applied of semiconductor 30 is higher than the semiconductor 2) 
In re to claim 8, Weis disclose a power rectifier (Figs. 1-36 shows a rectifier circuit 10. Examiner noted that all Figs. 1-36 are considered as same embodiments), comprising: first and second input terminals (Figs.9-15 shows an input terminals of 12/13 and second input terminals 13.sub.1/13.sub.2 /13. Sub.3) to which an AC input voltage is applied (rectifier 10  is receiving an AC voltage) ; first and second output terminals from which a rectified voltage is output (203/303/403/503/603/703/803 and 204/304/404/504/604/704/804); and a first power switcher connected between the first or 18 second input terminal and the first or second output terminal (rectifier 10  is configured between input terminals 12/13 and output terminals of 203/303/403/503/603/703/803), wherein the first power switcher (rectifier 10) comprises a first normally-off transistor (the first semiconductor device 2 including a second load terminal 23, see parag.0050, lines 1-2)  including a first electrode (the first semiconductor device 2 including a second load/drain terminal 23) , second electrode (load or source terminal 22 )  and the first control electrode (control terminal 21 ), the first normally-off transistor (first semiconductor device 2) switching  between interrupting and not interrupting a current path between first and second electrodes (diode D2 interrupting current flow from second load/drain terminal 23 to first load or source terminal 22)  according to a drive voltage input (drive signal S2) to the first control electrode (control terminal 21); 
a second normally-on transistor (second semiconductor device 30, see parag.0060, lines 1-4 and 0065) cascode-connected to the first transistor ((second semiconductor device 30 is connected in series or cascade with   semiconductor device 2) and including a second control electrode (gate terminal of 31.sub.1) to which the second 
In re to claim 9, Weis disclose a power rectifier (Figs. 1-36), wherein the third electrode outputs a half-wave rectified voltage (FIG. 14 illustrates a power converter circuit with a hard switching half-bridge topology and configured to output have wave rectified voltage) .  
In re to claim 11, Weis disclose a power switcher (Figs. 1-36), further comprising: a first rectifying element (diode 2) connected between the first and second electrodes of the first transistor (diode 2 connected between load terminals 23 and 22) ; and a second rectifying element (Fig.2&31 shows rectifier elements 7.sub.1, see parag.0180) connected between a third electrode and a fourth electrode of the second transistor (rectifier elements 7.sub.1 is configured between 32.sub.1 and 33.sub.1 ), wherein a gate voltage of the first transistor (the voltage of drive signal S2 is applied to semiconductor 2) and a gate voltage of the second transistor are set in a manner that (see parag.0082,0083 and 0084, lines 1-10 respectively), when the first transistor is 
In re to claim 12, Weis disclose, further comprising: polarity determination controller (rectifier circuit 10 includes a control and drive circuit 8 and a detection circuit 9 is configured to conduct a current I1 when a voltage V1 between the first and second load terminals 12, 13 has a first polarity, and is configured to block when the voltage V1 has a second polarity opposite the first polarity and has a magnitude that is lower than a voltage blocking capability of the rectifier circuit 10, see parg.0048, lines 1-6 ) that determines whether to instruct the drive voltage generator to generate the 17 drive voltage to turn on the first transistor in accordance with a polarity of the voltage between the first and second electrodes of the first transistor (parg.0048, lines 1-6), wherein the drive voltage generator (drive circuit 82)  applies the drive voltage to the first control electrode (a voltage terminal 23) at  when the polarity determination controller gives an instruction to generate the drive voltage ( see parag.0048, lines 1-6).  
In re to claim 13, Weis disclose a power switcher (Figs. 1-36), wherein a withstand voltage of the second transistor (semiconductor 30) is higher than the withstand voltage of the first transistor (semiconductor 2) (dependent on the number n of second transistors 3 a high overall voltage blocking capability which is the maximum voltage that can be applied of up to several 100V, such as 600V or more, can be obtained., see parag. 0069, lines 8-13. Furthermore, When significantly more than two second transistors are implemented (n>>2), such as more than 5, more than 10, or even more  
Claim Rejections - 35 USC § 103
11. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Weis “20140016361” in view of Ronner “EP2995495”
In re to claim 10, Weis (Figs. 1-36) discloses the second (10.sub.1) , third (10.sub.2) and fourth power switches (10.sub.3) but fails having  the first power switcher switches between passing or not passing the electric current from the first input terminal to the first  output terminal,  the second power switcher switches between passing and not passing the electric current from the second output terminal 22 to the second input terminal, the third power switcher switches between passing and not passing the electric current from the second input terminal to the first output terminal, the fourth power switcher switches between passing and not passing the electric current from the 
However, Ronner teaches modular converter 10 (Fig.1) having the first power switcher switches (46a) between passing or not passing the electric current from the first input terminal (12) to the first output terminal (DC link capacitor 50 terminal coupled to 46b) , the second power switcher switches (46d ) between passing and not passing the electric current from the second output terminal 22( DC link capacitor 50 terminal coupled 46d) to the second input terminal (18), the second power switcher switches (46b) between passing and not passing the electric current from the first input terminal (18) to the third output terminal (DC link capacitor 50 terminal coupled to 46b), the fourth power switcher switches (46C) between passing and not passing the electric current from the second output terminal  (DC link capacitor 50 terminal coupled 46d) to the first input terminal (12), and the third electrode outputs a full-wave rectified voltage.

Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the AC–DC converter of Wesi to include, second, third and fourth power switches, third and fourth input terminals and fourth & third output terminals as taught by Ronner in order to provides an energy-efficient switching strategy for low and very low power ratings, not only at a nominal operating point. In particular, in traction applications power ratings change constantly during a load cycle, thus an availability of high efficiency over a whole range of power ratings is beneficial, see col. 3, lines 20-25.
In re to claim 17, Weis disclose a power rectifier (Figs. 1-36 shows a rectifier circuit 10. Examiner noted that all Figs. 1-36 are considered as same embodiments), comprising: first and second input terminals to which an AC input voltage is applied (Figs.9-15 shows an input terminals of 12/13 and second input terminals 13.sub.1/13.sub.2 /13. Sub.3 and rectifier 10 is receiving an AC voltage); a plurality of AC-DC converters connected in series between the first and second input terminals and each converting a divided input voltage (Fig.13 shows rectifier 10.sub.1, 10.sub.2 and 10.sub.3 are divided voltage) which is obtained by dividing the AC input voltage (rectifier 10 receiving AC voltage), to a full-wave rectified voltage in an electrically isolated state (Fig. 13 is a full bridge circuit); and first and second output terminals from which the full- wave rectified voltage converted by the plurality of AC-DC converters is output (DC output at terminals 203/303…803), wherein the AC-DC converters each comprise a power rectifier that rectifies the divided input voltage (rectifier 10.sub.1, 10.sub.2 and 10.sub.3 receiving an AC voltage and rectifier that rectifies the divided input voltage), and a DC-DC converter that converts a voltage level of the output voltage of the power rectifier (Fig.13), 21 the power rectifier comprises a first power switcher (rectifier 10), the first power switcher (rectifier 10) comprises a first normally-off transistor (the first semiconductor device 2 including a second load terminal 23, see parag.0050, lines 1-2)  including a first electrode (the first semiconductor device 2 including a second load/drain terminal 23) , second electrode (load or source terminal 22 )  and the first control electrode (control terminal 21 ), the first normally-off transistor (first semiconductor device 2) switching  between interrupting and not interrupting a current path between first and second electrodes (diode D2 interrupting current flow from second load/drain 
a second normally-on transistor (second semiconductor device 30, see parag.0060, lines 1-4 and 0065) cascode-connected to the first transistor ((second semiconductor device 30 is connected in series or cascade with   semiconductor device2) and including a second control electrode (gate terminal of 31.sub.1) to which the second electrode of the first transistor is connected (source terminal of 22 is coupled to gate terminal of 31. Sub. 1); a control voltage generator (drive circuit circuits 8 and a detection circuit 9 are configured to generated a control voltage signal 82, see parag.0082, lines 1-2) that generates a control voltage in accordance with a voltage between the first and second electrodes of the first transistor (Fig.5 and 7A shows drive circuit 8 receives a detection signal S.sub.D from the detection circuit 9 and is configured to generate the drive signal S2 dependent on the detection signal S.sub.D, see parag.0082, lines 1-6); and a drive voltage generator (drive circuit 82 ) that generates the drive voltage equal to or lower than a withstand voltage of the first transistor in accordance with the control voltage (see parg.0083-0084, lines 1-10) the divided input voltage is input to the second electrode (terminal 22), and a voltage output from a third electrode of the second transistor is input to the DC-DC converter.
Wesi discloses AC-DC converter but fails having a plurality of AC-DC converters connected in series between the first and second input terminals.
However, Ronner teaches modular converter 10 (Fig.1) having a plurality of AC-DC converters connected in series between the first and second input terminals (first and the second converter cell 36 are shown in detail such that each converter cell 36 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the AC–DC converter of Wesi to include a plurality of AC-DC converters connected in series between the first and second input terminals as taught by Ronner in order to provides an energy-efficient switching strategy for low and very low power ratings, not only at a nominal operating point. In particular, in traction applications power ratings change constantly during a load cycle, thus an availability of high efficiency over a whole range of power ratings is beneficial, see col. 3, lines 20-25.
 In re to claim 18, Weis disclose a power rectifier (Figs. 1-36), wherein the AC-DC converter each comprise third and fourth input terminals (Fig. 15 shows 12.sub.1 and 12.sub.2) to which the divided input voltage is applied, third and fourth output terminals from which the rectified voltage is output (803//804) , and second, third, and fourth power switchers (10.sub.1, 10.sub.2 and 10.sub. 3) each including the first transistor, the second transistor, the control voltage generator (drive circuit circuits 8 and a detection circuit 9 are configured to generated a control voltage signal S2, see parag.0082, lines 1-2), and the drive voltage generator (drive circuits 82).
Wesi discloses AC-DC converter comprise third and fourth input and output terminals abut fails having  the first power switcher switches between passing or not passing the electric current from the third input terminal to the third output terminal, the second power switcher switches between passing and not passing the electric current from the fourth output terminal 22 to the fourth input terminal, the third power switcher switches 
However, Ronner teaches modular converter 10 (Fig.1) having the first power switcher switches (46a) between passing or not passing the electric current from the third input terminal (12) to the third output terminal (DC link capacitor 50 terminal coupled to 46b) , the second power switcher switches (46d ) between passing and not passing the electric current from the fourth output terminal 22( DC link capacitor 50 terminal coupled 46d) to the fourth input terminal (18), the third power switcher switches (46b) between passing and not passing the electric current from the fourth input terminal (18) to the third output terminal (DC link capacitor 50 terminal coupled to 46b), the fourth power switcher switches (46C) between passing and not passing the electric current from the fourth output terminal  (DC link capacitor 50 terminal coupled 46d) to the third input terminal (12), and the third electrode outputs a full-wave rectified voltage.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the AC–DC converter of Wesi to include, second, third and fourth power switches, third and fourth input terminals and fourth & third output terminals as taught by Ronner in order to provides an energy-efficient switching strategy for low and very low power ratings, not only at a nominal operating point. In particular, in traction applications power ratings change constantly during a load cycle, thus an availability of high efficiency over a whole range of power ratings is beneficial, see col. 3, lines 20-25.
In re to claim 19, Weis disclose a power rectifier (Figs. 1-36),, wherein the DC-DC converters each comprise a plurality of switching elements cascode-connected between first and second nodes to which the output voltage of the power rectifier is applied (Fig. 14,17 shows plurality of switching elements).
Wesi discloses DC-DC converter but fails having a local controller that turns on or off the plurality of switching elements at a predetermined duty ratio.  
However, Ronner teaches modular converter 10 (Fig.1) having a local controller that turns on or off the plurality of switching elements at a predetermined duty ratio (Each converter cell 36 may comprise a local controller (not shown in Fig. 1), which is adapted to control the semiconductor switches 44, 46a-d, 58, 62 of the respective converter cell 36. The local controller may be communicatively interconnected with a main controller, which is adapted to control the local controller. However, it is also possible that the main controller controls the semiconductor switches 44, 46a-d, 58, and 62 directly. In particular, each of the semiconductor switches may independently be switched between a conducting and a blocking state by means of switching pulses applied by the controller, see col. 6, lines 48-55).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the AC–DC converter of Wesi to include a local controller as taught by Ronner in order to provides an energy-efficient switching strategy for low and very low power ratings, not only at a nominal operating point. In particular, in traction applications power ratings change constantly during a load cycle, thus an availability of high efficiency over a whole range of power ratings is beneficial, see col. 3, lines 20-25.
In re to claim 20, Weis disclose (1-36) the claim invention except the local controller turns on or off the plurality of switching elements at the predetermined duty ratio independently of operations of other DC-DC converters.
However, Ronner teaches modular converter 10 (Fig.1) having a local controller that turns on or off the plurality of switching elements at a predetermined duty ratio (Each converter cell 36 may comprise a local controller (not shown in Fig. 1), which is adapted to control the semiconductor switches 44, 46a-d, 58, 62 of the respective converter cell 36. The local controller may be communicatively interconnected with a main controller, which is adapted to control the local controller. However, it is also possible that the main controller controls the semiconductor switches 44, 46a-d, 58, and 62 directly. In particular, each of the semiconductor switches may independently be switched between a conducting and a blocking state by means of switching pulses applied by the controller, see col. 6, lines 48-55).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the AC–DC converter of Wesi to include a local controller as taught by Ronner in order to provides an energy-efficient switching strategy for low and very low power ratings, not only at a nominal operating point. In particular, in traction applications power ratings change constantly during a load cycle, thus an availability of high efficiency over a whole range of power ratings is beneficial, see col. 3, lines 20-25.
Allowable Subject Matter
12. Claims 5-7 and 14-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
In re to claim 5, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a third normally-on transistor cascode-connected to the second transistor; and a third rectifying element connected between a third control electrode of the third transistor and the second control electrode of the second transistor.”
In re to claim 14, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a third normally-on transistor cascode-connected to the second transistor; and a third rectifying element connected between a third control electrode of the third transistor and the second control electrode of the second transistor.”  
In re to claims 6-7, claims 6-7 depend from claim 5, thus are also objected for the same reasons provided above. 
In re to claims 15-16, claims 15-16 depend from claim 14, thus are also objected for the same reasons provided above. 
Examiner Notes
13. Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is 
Contact Information
14. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/Primary Examiner, Art Unit 2839